DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (US 2012/0108088).
Regarding claim 1: Peng teaches an electronic device (Fig. 2), comprising: a first main body 10 comprising an insertion end (at 12; Fig. 2) and one or more holes 16 located at the insertion end (Fig. 2); a first electrical connector 14 disposed at the insertion end (see Fig. 2); and an insert member 30 coupled to the first main body through the one or more holes 16 (see Fig. 1 and Para. 0019), the insert member 30 comprising a plurality of ribs (at 32; Fig. 3) and a plurality of removed portions 36 (Fig. 4), wherein each of the plurality of ribs extends away from the insertion end (see Figs. 1-3), and wherein the ribs and the removed portions are sequentially and linearly arranged according to a coding pattern (e.g. see Figs.1-3 for the ribs and removed portions arranged next to each other and in a desired coding pattern by being open/closed).  
Regarding claim 2: Peng teaches all the limitations of claim 1 and further teaches wherein at least one of the ribs (at 32; Fig. 5) comprises a recess (e.g. recess between ribs and located at 320; Fig. 5) facing the insertion end (see Figs. 5-6), and wherein the recess is located adjacent to at least a part of one of the one or more holes located at the insertion end (see Figs. 2-6).  
Regarding claim 3: Peng teaches all the limitations of claim 2 and further teaches wherein the one of the one or more holes 16 comprises a width (see Fig. 2), wherein the recess (e.g. recess between ribs and located at 320; Fig. 5) comprises a depth (e.g. right of 36; Fig. 6), and wherein the width of the one of the one or more holes is substantially equal to or greater than the depth of the recess (e.g. the width of the hole is greater to accept tabs 324; see Fig. 6).  
Regarding claim 4: Peng teaches all the limitations of claim 2 and further teaches wherein at least one of the ribs (at 32; Fig. 5) comprises a hollow portion 322 configured to be in spatial communication with the recess (see Fig. 4), and wherein the hollow portion is aligned with and extends away from the one of the one or more holes located at the insertion end (see Fig. 1).  
Regarding claim 5: Peng teaches all the limitations of claim 2 and further teaches wherein a contour of the recess (e.g. recess between ribs and located at 320; Fig. 5) is U-shaped (see Fig. 5 for U-shapes).  
Regarding claim 6: Peng teaches all the limitations of claim 1 and further teaches wherein at least one of the ribs (at 32; Fig. 5) comprises a hollow portion 322 shaped to align with and extend away from one of the one or more holes 16 located at the insertion end (Fig. 1).  
Regarding claim 7: Peng teaches all the limitations of claim 6 and further teaches wherein the hollow portion comprises a channel (e.g. the hollow portion in a channel; see Fig. 4) configured to guide a flow of air away from the one of the one or more holes located at the insertion end (e.g. the hollow portions are channels and therefore could be configured to guide a flow of air).  
Regarding claim 8: Peng teaches all the limitations of claim 1 and further teaches wherein the insert member 30 further comprises a pair of buckle structure 324 inserted into one of the one or more holes 16, and wherein the pair of buckle structure abut against opposite edges of the one of the one or more holes located at the insertion end (see Figs. 1 and 6).  
Regarding claim 9: Peng teaches all the limitations of claim 1 and further teaches wherein the insert member 30 further comprises two positioning structures (e.g. multiple 324; Fig. 4) inserted 
Regarding claim 10: Peng teaches all the limitations of claim 1 and further teaches wherein at least one of the ribs (at 32; Fig. 5) abuts against a surface of the insertion end (see Fig. 6).  
Regarding claim 11: Peng teaches all the limitations of claim 1 and further teaches wherein the insert member 30 further comprises a first base (at 36; Fig. 4), and wherein the ribs (at 32; Fig. 5) are connected to the first base and are sequentially and linearly arranged on the first base according to the coding pattern (see Figs. 1-3).  
Regarding claim 12: Peng teaches all the limitations of claim 11 and further teaches wherein at least one of the ribs (at 32; Fig. 5) comprises an end proximal to the first base (at 322; Fig. 4) and an end distal to the first base (at 32; Fig. 5), and wherein a width of the end proximal to the first base is smaller than a width of the end distal to the first base (e.g. the width widens in a left to right direction; see Fig. 6).  
Regarding claim 13: Peng teaches all the limitations of claim 1 and further teaches wherein a shape of at least one of the ribs is triangular (e.g. triangular in shape when forming tabs 324; Fig. 5).  

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on an insert member configured to selectively block a connector opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OSCAR C JIMENEZ/Examiner, Art Unit 2833